Citation Nr: 0429887	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the pancreas, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a disability rating in excess of 10 
percent for deep vein thrombosis of the left thigh, based on 
an initial award.  

3.  Entitlement to a compensable disability rating for 
splenic artery aneurysm, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Effective from October 1954, the time of his discharge from 
military service, the veteran has been rated 10 percent for a 
gunshot wound to the abdomen and pancreas.  In a June 2003 
rating decision, the RO granted a separate rating for a 
gunshot wound to the abdomen, assigning the disability a 30 
percent rating, effective from July 1998, the date of receipt 
of the claim for benefits, and denied a rating in excess of 
10 percent for the residuals of a gunshot wound to the 
pancreas.  The award of service connection for the residuals 
of a gunshot wound to the abdomen consists of a full award of 
benefits on that issue.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The residuals of a gunshot wound to the pancreas are 
manifested by pulling pain and occasional nausea.  

3.  Deep vein thrombosis in the left thigh is manifested by 
complaints of occasional edema after prolonged standing, with 
relief in elevation of the left lower extremity, and 
controlled with prescribed anticoagulation medication.  

4.  Splenic artery aneurysm is manifested by mild symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of a gunshot wound to the pancreas 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7399-7301 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent for deep vein thrombosis in the left thigh since the 
effective date of the grant of service connection have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104 Diagnostic Code 
7199-7120 (2004).  

3.  The criteria for a compensable rating for splenic artery 
aneurysm since the effective date of the grant of service 
connection have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.117 Diagnostic Code 7707 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of a claim and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case, see Bernard v. Brown, 4 Vet. App. 384 (1993), and there 
has been full compliance with the VCAA, and all other legal 
precedents applicable to the claim.  See Pelegrini II.  Under 
the facts of this case, the Board finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for VA benefits was received in July 1998 and an 
initial determination was made in May 1999, both of which 
occurred many years before the VCAA was enacted.  By VA 
letter dated in December 2002, the veteran was informed of 
the VCAA, which also advised him of the development actions 
required by the statute.  A supplemental statement of the 
case was issued in June 2003, which contained the pertinent 
provisions of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the veteran has received 
the VCAA content-complying notice and there has been proper 
subsequent VA process.  See Pelegrini II.  

Factual Background

The veteran's service medical records show that, while in 
Korea in late November 1953, he sustained a gunshot wound.  
The bullet entered through the left posterior chest, and 
lodges in the stomach wall, right side.  He was evacuated to 
an Army Surgical Hospital, where he underwent surgery.  An 
exploratory laparotomy was performed, and the surgeon entered 
through a left rectus incision from the costal margin to 
below the umbilicus.  A clot was evacuated.  Exploration 
revealed a wound of entrance through the pancreas, with clots 
in the lesser sac.  There was no damage noted to the splenic 
artery, any part of the gut, liver or kidney.  The missile 
was easily palpable in the right lower quadrant, 
subcutaneously.  A large Penrose and catheter were inserted 
to drain the pancreatic sound and the bullet was removed.  
Adhesions were noted between the small bowel, omentum, and 
cecum, and there was an appendectomy scar.  The liver was 
adherent to the abdominal wall and diaphragm.  The incision 
was closed with wire sutures.  By December 30, 1953, he was 
afebrile, with the wound and incision healed.  Following the 
30-day hospital stay, the veteran was returned to duty for 
one-week confinement to quarters, followed by one month of 
light duty.  A physician examination report, dated in October 
1954, noted the laparotomy scar in the right lower quadrant.  

The report of the veteran's initial post-service VA 
examination, dated in December 1954, notes he was complaining 
of pain in the region of the bullet wound on bending and 
lifting; he experienced belching and nausea when eating big 
meals.  On examination, the bowels were regular; stools 
normal; no abdomen abnormalities, with the exception of an 
appendectomy scar and a recent left laparotomy scar.  The 
abdomen was soft, with no abnormal masses or tenderness; no 
muscle spasm.  There was a well-healed left rectus scar, with 
no incisional herniation or tenderness.  There was a small 
circular scar on the left chest that was not adherent or 
tender or which in any way was interfering with the motion of 
the dorsal spine.  There was no loss of muscle substance.  

Private consult report, dated in December 1997, indicates 
that the veteran suffers from multiple medical problems, most 
recently a deep venous thrombosis of the left lower extremity 
involving his popliteal and superficial femoral veins.  At 
the time, he was hospitalized with a two-week history of 
occasional left calf cramping and some edema, which was worse 
toward the end of the day and after standing for prolonged 
periods.  While hospitalized, he was being treated with 
bedrest and anticoagulation medication.  A computerized 
tomography (CT) scan of the abdomen and pelvis revealed a 
probably splenic artery aneurysm.

The veteran's private outpatient treatment reports for 
October 1996 through July 1998 show that, in June 1998, he 
had a splenic artery aneurysm, which the physician noted may 
have been caused by a gunshot wound in service.  The report 
dated in July 1998 notes treatment and evaluation for a 
splenic artery aneurysm, deep venous thrombosis in the left 
thigh, and atrial fibrillation.  Radiology reports, dated in 
December 1997 and August 1998 reveal the existence of a deep 
venous thrombosis in the left lower extremity and a splenic 
artery aneurysm.  

The veteran's VA outpatient treatment records for June 1998 
to August 1998 reflect treatment for a blood clot in the left 
leg and for an aneurysm in the stomach.  His prescribed 
medications include Coumadin to help control the thrombosis.  
The reports of the veteran's August and September 1998 VA 
examinations note his cardiovascular system showed a regular 
sinus rhythm; no auricular fibrillation; and a full, firm and 
regular pulse.  Examination of the abdomen revealed a left 
paramedical vertical incision from the ribs down to the 
pubis, where the incision for the removal of the in-service 
bullet.  He was having no symptoms at the time.  

In a March 1999 medical statement, a VA physician offered 
that the gunshot wound to the veteran's abdomen had some 
effect on the splenic vein aneurysm and deep vein thrombosis, 
but he was unable to state how much effect.  

The veteran's VA outpatient treatment records for June 2001 
through March 2003 show that he was seen for various 
complaints and for treatment of his thrombosis.  When seen in 
June 2001, no edema or cyanosis of the extremities was noted.  
Later in the month, trace edema was noted in the ankles.  In 
August 2002, physical examination revealed no 
hepatosplenomegaly, and no edema cyanosis or clubbing of the 
extremities.  In February 2003, similar findings were noted.  
The veteran has been prescribed Warfarin (Coumadin).

During the veteran's January 2003 VA examination, it was 
reported that he denied any nausea, vomiting, hematemesis or 
colic.  The examiner noted a very superficial fading scar at 
the left posterior lumbar area, with no significant 
indentation or muscle herniation or any significant 
tenderness.  The scar tissue measured less than 1.0 cm.  
There was an exit wound at the right lower quadrant, which 
measured approximately one inch, with no significant 
discomfort over this scar tissue and no evidence of a muscle 
defect or herniation.  There was a completely healed surgical 
scar from exploratory laparotomy noted from the xiphoid 
process vertically down to one inch below the umbilicus.  
There was no significant muscle defect, herniation, or 
tenderness over the scar tissue.  Muscle strength of the 
abdominal, including rectus and oblique muscles, was within 
functional limits.  He was able to sit up from a supine 
position without assistance.  He had no significant 
complaints pertaining to his abdominal wall during 
ambulation.  The diagnoses were status post gunshot wound in 
the abdomen, with healed scars and no gross muscle defect or 
muscle functional impairment in the abdominal wall.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, at 126 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations pertaining to his 
deep vein thrombosis in the left thigh and splenic artery 
aneurysm under the pertinent criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board has considered the 
appropriateness of the initial ratings for the disabilities 
currently under consideration under the applicable criteria 
in conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Further, in the 
case where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary, and, in deciding such case, the Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

A.  Gunshot Wound to the Pancreas

The veteran's residuals of a gunshot wound to the pancreas, 
status-post exploratory laparotomy, are evaluated in VA's 
Schedule for Rating Disabilities  under the criteria for the 
evaluation of disabilities of the digestive system, 
specifically Diagnostic Code 7399-7301.  See 38 C.F.R. 
§ 4.114.  Those regulations were amended during the veteran's 
appeal, effective July 2, 2001.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 7399-7301 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

When a hyphenated code is used to evaluate the disability, 
such as Diagnostic Code 7399-7301, the first diagnostic code 
cited is the one for the part of the schedule most closely 
identifying the part, or system, of the body involved, in 
this case the digestive system, and the diagnostic code that 
follows the hyphen is the one for the residual condition, 
here, adhesions of the peritoneum.  See 38 C.F.R. § 4.27.  

Ratings for adhesions will be considered when there is a 
history of operative or other traumatic or infectious 
(intraabdominal) process.  In addition, there must be at 
least two of the following:  disturbance of motility, actual 
partial obstruction, reflex disturbances, and the presence of 
pain.  See 38 C.F.R. § 4.114.  

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild adhesions of the peritoneum.  A 10 percent 
rating is warranted for moderate adhesions, with pulling pain 
on attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain.  A 50 
percent rating requires severe adhesions with definite 
partial obstruction shown by x-ray study, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or an operation with drainage.  Id.  

Medical evidence reflects that shortly after his separation 
from service, he was complaining of pain in the region of the 
bullet wound on bending and lifting.  He also complained of 
belching and nausea after eating big meals.  However, upon 
examination of the areas pertaining to the gunshot wound, 
there was no adherent scarring, or loss of muscle substance.  
Recent medical evaluations revealed a completely healed 
laparotomy scar and no significant muscle defect, herniation, 
or tenderness.  Muscle strength was within functional limits, 
with no complaints concerning his abdominal wall during 
ambulation.  The veteran has denied nausea, vomiting, 
hematemesis or colic.  Under the circumstances, the medical 
evidence reflects no more than a moderate disability.  
Without medical evidence of greater severity, such as partial 
obstruction and frequent and prolonged episodes of pain or a 
definite obstruction shown by x-ray study, a disability 
rating in excess of 10 percent is not warranted.  Hence, the 
10 percent rating is appropriate and fully comports with the 
applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's residuals of a gunshot wound to the 
pancreas, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993).  

B.  Left Thigh Thrombosis

The veteran's left thigh deep vein thrombosis is evaluated in 
VA's Schedule for Rating Disabilities under the criteria for 
the evaluation of diseases of the cardiovascular system, 
specifically pertaining to varicose veins, under Diagnostic 
Code 7199-7120.  See 38 C.F.R. § 4.104.  

Diagnostic Code 7120 provides that a 10 percent rating is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with the symptoms being 
relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted if there is 
persistent edema, with the symptoms being incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  For a 100 percent rating, medical 
evidence must show varicose veins with the following being 
attributed to the effects of the varicose veins:  massive 
board-like edema with constant pain at rest.  Id.  

The veteran is service connected for deep vein thrombosis of 
the left thigh, secondary to his service-connected gunshot 
wound.  Medical evidence confirms the presence of the 
condition and he is taking prescribed anticoagulation 
medication to help control the condition.  When he initially 
was diagnosed with the condition in late 1997, he was 
experiencing left calf cramping and some edema, which was 
worse toward the end of the day and after standing for 
prolonged periods.  Recent examinations show that he is still 
taking prescribed medication, specifically Warfarin 
(Coumadin), to help control the condition.  The medical 
findings do not reflect persistent edema and incomplete 
relief with elevation of the left lower extremity, or greater 
severity, which would warrant a disability rating in excess 
of 10 percent.  Under the circumstances, a 10 percent 
disability rating for deep vein thrombosis of the left thigh 
is appropriately rated and fully comports with the applicable 
schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  There is a specific diagnostic code to 
evaluate the veteran's deep vein thrombosis, therefore, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

C.  Splenic Artery Aneurysm

The veteran's splenic artery aneurysm has been established as 
related to his service-connected gunshot wound, with the 
aneurysm being evaluated in VA's Schedule for Rating 
Disabilities under the criteria for the evaluation of 
diseases of the hemic and lymphatic systems, specifically 
under Diagnostic Code 7707 pertaining to healed injury to the 
spleen.  See 38 C.F.R. § 4.117.  

Diagnostic Code 7707 provides that the splenic artery 
aneurysm be rated on the basis of the severity of any 
residuals noted by medical evaluation.  Id.  In the veteran's 
case, it would appear that he does not have any such 
residuals.  The report of his recent VA examination indicates 
no symptoms associated with his aneurysm, other than the 
presence of the splenic artery aneurysm.  When reviewed with 
criteria pertaining to peritoneal adhesions under the 
provisions of Diagnostic Code 7301, there is no medical 
finding that the condition is other than mild, which warrants 
a noncompensable rating.  Under the circumstances, a 
noncompensable rating is appropriate in the absence of any 
significant disabling residuals and fully comports with the 
applicable schedular criteria.  See Butts, 5 Vet. App. at 
539.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate any of 
the veteran's multiple disabilities at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability rating in excess of 10 percent for the residuals 
of a gunshot wound to the pancreas is denied.  

As the assignment of a 10 percent rating for the residuals of 
a gunshot wound to the pancreas since the grant of service 
connection was proper, a higher rating is denied.  

As the assignment of a noncompensable rating for splenic 
artery aneurysm since the grant of service connection was 
proper, a compensable rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



